In a proceeding pursuant to section 76 of the Lien Law to vacate respondent’s demand for an examination of the books and records of the appellants as trustees, appellants move to stay the order denying their application and directing the examination to proceed. Motion granted on condition that, within 20 days after entry of the order hereon, appellants shall file and serve an undertaking for $20,000, with corporate surety, to make good for any loss, waste, diversion or conversion of the assets of the trusts existing under article 3-A (§§ 70-79) of the Lien Law, with respect to which the appellants are trustees. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.